ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Areebel Engineering & Logistics              )      AS~CA    Nos. 58648, 58649
                                             )                    58650, 58651
                                             )
Under Contract No. W91GDW-07-D-2015 )

APPEARANCE FOR THE APPELLANT:                       Charles H. Carpenter, Esq.
                                                     Carpenter Law Firm, plc
                                                     Missoula, MT

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Daniel B. McConnell, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 5 October 2015


                                            ~·/~
                                             LIZ ETHA.TUNKS
                                                 Admimstrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58648, 58649, 58650, 58651,
Appeals of Areebel Engineering & Logistics, rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals